DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 06/30/2021
Claims 1-20 are cancelled. 
Claims 21-32 are new. 
Claims 21-32 are pending in this action. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: label .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation "the warning display".  
Claim 28 recites the limitation "the warning display".  
Claim 29 recites the limitation "the vital signs information".  
Claim 30 recites the limitation “the heart rate" and the "the respiration rate".  
Claim 31 recites the limitation "the periphery".  
Claim 32 recites the limitation "the heart rate" and the "respiration rate".  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pesot (US 2011/0205062 A1) in view of Mazar (US 2015/0302150 A1).
RE. claim 21, Pesot discloses a bed system comprising: a receiver (paragraph 0082 – “the alerts information for the patient is stored in computer 10 and/or reporting server 268”) configured to receive a bed height status indicating whether a height of a bed is low status, an angle of the bed (paragraph 0084 – “Window 200 also includes a Bed Alerts Active/Suppress icon 230 that is selected to turn on or turn off whether alerts relating to bed status (e.g., siderail position, caster brake status, bed height) are to be displayed on screen 100 when they occur for the particular patient 218 listed in header area 216”), and a first display configured to display a single pictogram including the bed height status, the angle of the bed, and the first user status (figures 4-5, different tabs for bed angle/height are displayed, paragraphs 0084-0085). Pesot does not disclose a first user status indicating patient sleeping, but Mazar discloses a patient care system disclosing in paragraph 0032 – chest sensor 102 used to track patient sleep patterns, and paragraph 0052 – bedside monitor 108 includes a camera to recognize the patient is asleep or awake. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements of Mazar into the system of Pesot for effective patient-health monitoring during sleep and conscious states. 

RE. claim 22 and 25, Pesot further discloses a first display for a bed height/angle status for a first user (figures 4-5, bed icon 232 “provides a graphical image of the current status of the bed associated with the patient 218” [paragraph 0084]), but does not explicitly disclose receiving bed height/angle and user status for a second user. It is reminded that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second user into the first display in order to monitor a plurality of patients for increased patient care efficiency.

RE. claim 23, Pesot further discloses wherein the single pictogram includes an angle display pattern and an angle display character (figure 5, paragraph 0085 discloses color-coded display patterns and angle display characters to convey bed angles).

RE. claim 24, Pesot further discloses wherein the first display is configured to display an image for the first user, the image including the single pictogram (figure 4).

RE. claim 26, Mazar further discloses wherein the receiver is configured to receive a vital signs information that includes information relating to at least one of a blood pressures, a blood oxygen saturation, a blood glucose level, a heart rate, a pulse rate, a respiration rate, a weight, and a body temperature of the first user (paragraph 0029; paragraph 0133 – patient information such as weight is manually entered into the bedside monitor).

RE. claim 27-28 and 31, Pesot further discloses display windows with first, second and third partial regions in figures 4-5 disclosing display windows 200 with partial regions for various information/visuals including bed alerts 230 and pictogram 232; although the combined invention does not explicitly disclose the particular placements of the partial regions and pictogram/information/warning display, it is reminded that “particular placement” of an element in a device/system is “held to be an obvious matter of design choice”, as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the partial regions and pictogram/information/warning display as claimed in order to easily receive and evaluate data/patient information. 

RE. claim 29, Mazar further discloses in figure 4B the vital sign information 414 adjacent to patient name 430; although the combined invention does not explicitly disclose the vital signs information in at least a part of the second partial region, it is reminded that “particular placement” of an element in a device/system is “held to be an obvious matter of design choice”, as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the partial regions and visuals/information as claimed in order to easily receive and evaluate data/patient information. 

RE. claim 30, Mazar further discloses in figure 4B the vital sign information 414 adjacent to patient name 430; although the combined invention does not explicitly disclose the warning display in the third partial region in the image, it is reminded that “particular placement” of an element in a device/system is “held to be an obvious matter of design choice”, as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the partial regions and visuals/information as claimed in order to easily receive and evaluate data/patient information. 

RE. claim 32, Mazar further discloses in figure 4B, display alert 432 alarms for potential cardiac arrest compared to a threshold [paragraph 0045], vitals taken through bedside device 108; although the combined invention does not explicitly disclose the placement of the notification display in the third partial region of the image, it is reminded that “particular placement” of an element in a device/system is “held to be an obvious matter of design choice”, as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the partial regions and visuals/information as claimed in order to easily receive and evaluate data/patient information. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792